This court in Teschke v. Keller, 38 Mass. App. Ct. 627 (1995), held that a sheriff’s sale conducted pursuant to G. L. c. 236, § 28, without actual notice to a junior mortgagee violated its due process rights afforded by the Fourteenth Amendment to the United States Constitution. The judge correctly rejected Bahnan’s attempt to narrowly confine Teschke on the basis that this case does not involve a junior mortgage interest. In Teschke, we relied on Mennonite Bd. of Missions v. Adams, 462 U.S. 791, 800 (1983), in which the Supreme Court stated that “[njotice by mail or other means as certain to ensure actual notice is a minimum constitutional precondition to a proceeding which will adversely affect the liberty or property interests of any party ... if its name and address are reasonably ascertainable.” See Teschke v. Keller, supra at 633. Given that the defendants possessed a fee interest in the property and that the execution and sheriff’s sale here involved constituted “State action necessary to implicate the due process protections of the Fourteenth Amendment,” ibid, the Mahans were entitled to notice of the sheriff’s sale. The deed to them was recorded prior to the scheduled time of the sale, and their identity and addresses were reasonably ascertainable from the registry records. We find no merit to the other contentions of the plaintiff.

Judgment affirmed.

The case was submitted on briefs.